DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-30 are pending and have been examined, where claims 1-5, 13-19 and 29-30 is/are rejected and claim 6-14 and 20-28 is/are objected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-30 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “performing object feature integration and transformation on a first detection result and a second detection result among the object detection results to generate a transformation result by a features integration and transformation module; and performing machine learning on the first classification result and the transformation result to generate an image interpretation result by a machine learning module and display the image interpretation result” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of deep learning, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application. 

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-30 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5, 13-19 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almubarak “Two-Stage Mask-RCNN Approach for Detecting and Segmenting the Optic Nerve Head, Optic Disc, and Optic Cup in Fundus Images” in view of Zhou (US 10430946).

Regarding claim 1, Almubarak discloses a medical image analysis method, comprising: 
reading an original medical image (see figure 2, the input image to stage 1 Mask R CNN); 
performing image classification and object detection on the original medical image to generate a first classification result and a plurality of object detection results by a plurality of complementary artificial intelligence models (see figure 2, stage 1 outputs class, which reads on classification and bounding box which reads on object objection, the second AI model is in stage 2); 

    PNG
    media_image1.png
    200
    1168
    media_image1.png
    Greyscale
;
performing object feature integration and transformation on a first detection result and a second detection result among the object detection results to generate a transformation result by a features integration and transformation module (see figure 2, the bounding box in stage 1 is read as first detection result and bounding box in stage 2 is read as second detection result are combined to generate the mask in stage 2, the input image and cropped image is integrated to generate results in stage 2); and 
performing machine learning on the first classification result and the transformation result to generate an image interpretation result by a machine learning module (see figure 2, stage 2 mask is read as the image interpretation results by the machine learning module). 
Almubarak is silent in disclosing display the image interpretation result. Zhou discloses display the image interpretation result (see column 22, lines 35-40, the chart also shows ground-truth annotations that identify actual locations of the lesions in the medial images, some or all of the images and information displayed in the chart may be output as analysis information 160 by the computer vision system 150).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include displaying results in order to allow the operator or medical professional to change the machine learning model to amplifying region of interest which expose additional details for improving image identification.

Regarding claim 2, Almubarak discloses the medical image analysis method according to claim 1, further comprising: when it is determined that a size of the original medical image is greater than a predetermined size threshold, adjusting the size of the original medical image to be smaller than the predetermined size threshold (see figure 2, the input image is cropped, where during the cropping the image size is changed).   

Regarding claim 3, Almubarak discloses the medical image analysis method according to claim 1, wherein the complementary Al models comprise: a first classification model used to analyze the original medical image to generate the first classification result for use as a disease classification result (see figure 2, above, the classification in stage 1 is read as first classification results);BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 17/123,967Docket No.: 4448-0630PUS1Page 7 of 18 Zhou discloses a lesion detection model used to analyze the original medical image to generate the first detection result (see figure 4, 430 is the lesion detection module), wherein the first detection result is a lesion detection result including information of a position an area and a confidence of each lesion (see figure 4, 440 below), and 

    PNG
    media_image2.png
    236
    839
    media_image2.png
    Greyscale

a total number of lesions for each lesion category (see column 17, lines 30-31, L is the total number of lesion varieties related to a particular disease); and an anatomic landmark detection model used to analyze the original medical image to generate the second detection result (see figure 4, 430 the U-net Xception is read as the object detector), wherein the second detection result is an anatomic landmark detection result including information of a position, a first length, a second length and a confidence of each anatomic landmark (see column 21, lines 40-45, global context vector fhigh has the same channel dimension as fllow, which is computed through a 1×1 convolution over the top layer).  See the motivation for claim 1.

Regarding claim 4, Almubarak discloses the medical image analysis method according to claim 3, wherein, the complementary Al models further comprise a second classification model receiving a target region cropped from the original medical image by the second detection model and analyzes the target region to generate a second classification result for being inputted to the machine learning module (see figure 2, the input image is cropped based on the classifications and bounding box):  

    PNG
    media_image3.png
    371
    903
    media_image3.png
    Greyscale
.

Regarding claim 5, Almubarak discloses the medical image analysis method according to claim 1, wherein, the features integration and transformation module performs transformation on the first detection result and the second detection result to generate a scalar or a vector (see figure 3, the IoU is the scalar value, see figure 2 above where stage 1 bounding box is read as first detection results and stage 2 bounding box is read as second detection results).  

Regarding claim 15, see the rationale and rejection for claim 1. 

Regarding claim 16, see the rationale and rejection for claim 2.

Regarding claim 17, see the rationale and rejection for claim 3.

Regarding claim 18 see the rationale and rejection for claim 4.

Regarding claim 19, see the rationale and rejection for claim 5.

Regarding claims 29 and 30, see the rationale and rejection for claim 1, where the bounding box is shown. 

[4]	Claim Objections
Claims 6-14 and 20-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 6, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): “the medical image analysis method according to claim 5, wherein, when the features integration and transformation module performs transformation, based on the relation between plural quadrants and a lesion, according to a first positive correlation with a membership degree of angular, an area, a confidence or any combination thereof; andBIRCH, STEWART, KOLASCH & BIRCH, LIGH/GH/ghApplication No.: 17/123,967Docket No.: 4448-0630PUS1Page 8 of 18 when the features integration and transformation module performs transformation, based on the relation between an anatomic landmark and the lesion according to a second positive correlation with a reciprocal of a distance between the lesion and an anatomic landmark, the area of the lesion, the confidence of the lesion or any combination thereof;” in combination with the rest of the limitations of claims 1 and 5.

Claims 7-14 are objected also because it depends on claim 6 which includes allowable subject matter.

Regarding claims 20-28 see the rationale for claims 6-14

Zhou discloses a first positive correlation and a second positive correlation measurement (see column 18, lines 39-44), but is silent in disclosing “wherein, when the features integration and transformation module performs transformation, based on the relation between plural quadrants and a lesion, according to a first positive correlation with a membership degree of angular, an area, a confidence or any combination thereof; andBIRCH, STEWART, KOLASCH & BIRCH, LIGH/GH/ghApplication No.: 17/123,967Docket No.: 4448-0630PUS1Page 8 of 18 when the features integration and transformation module performs transformation, based on the relation between an anatomic landmark and the lesion according to a second positive correlation with a reciprocal of a distance between the lesion and an anatomic landmark, the area of the lesion.”

Zhou discloses feedback from a discriminator utilized to refine segmentation model (see column 24, lines 15-17), which reads on “the first parameter, the second parameter, the third parameter, the fourth parameter, the fifth parameter and the sixth parameter are updated through a backpropagation algorithm (see claims 9 and 23).” However, claim 9 and 23 depends on 6 and 20 respectively, which include allowable subject matter. 



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 8/12/22